          Case 3:20-cr-01396-W Document 53 Filed 07/27/21 PageID.262 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 20-CR-1396-W
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 REDUCE SENTENCE [DOC. 43.]
14   MARY ELIZABETH MULLER,
15                                    Defendant.
16
17           On December 20, 2020, this Court sentenced Defendant Mary Elizabeth Muller to
18   27 months imprisonment for Importation of Heroin and Methamphetamine in violation of
19   21 U.S.C. §§ 952 and 960. Defendant now moves for a reduction in sentence pursuant to
20   18 U.S.C. § 3582(c)(1)(A) arguing that her deteriorating health puts her at high risk of
21   contracting COVID-19 and also that she requires immediate medical attention and
22   surgical intervention.
23           18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after she
24   has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons”
25   to bring a motion on her behalf. Defendant has satisfied the exhaustion requirement and
26   the Court has jurisdiction. For the reasons below, the Court DENIES Defendant’s
27   motion to reduce her sentence.
28

                                                    1
                                                                                   20-CR-1396-W
        Case 3:20-cr-01396-W Document 53 Filed 07/27/21 PageID.263 Page 2 of 3



 1         Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a defendant’s term of
 2   imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the
 3   court finds that “extraordinary and compelling reasons warrant such a reduction.” The
 4   United States Sentencing Commission (“USSG”) recognizes that certain medical
 5   conditions may constitute an “extraordinary and compelling reason” warranting a
 6   reduction in sentenced under § 3582. See USSG § 1B1.13. However, application note
 7   1(A) limits a reduction for medical conditions to “terminal illness” or if the defendant is:
 8                (I) suffering from a serious physical or medical condition,
                  (II) suffering from a serious functional or cognitive impairment, or
 9
                  (III) experiencing deteriorating physical or mental health because of
10                the aging process,
11
           that substantially diminishes the ability of the defendant to provide self-care
12         within the environment of a correctional facility and from which he or she is
           not expected to recover.
13
14   U.S.S.G. § 1B1.13, cmt. n.1(A)(i)-(ii). U.S.S.G. § 1B1.13 is not binding, however, and
15   “district courts are empowered . . . to consider any extraordinary and compelling reason
16   for release that a defendant might raise.” United States v. Aruda, No. 20-10245, 2021
17   WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (quoting United States v. McCoy, 981 F.3d
18   271, 284 (4th Cir. 2020)).
19         While the Court may consider factors outside of those articulated in the
20   Commission’s policy statement, Defendant’s medical ailments do not meet the high bar
21   needed to show an extraordinary and compelling reason for a sentence reduction. Apart
22   from obesity, none of Defendant’s medical conditions are identified by the CDC as
23   increasing a person’s risk for severe illness from COVID-19. Regarding Defendant’s
24   obesity, Defendant is fully vaccinated, so the risk of contracting COVID-19 and
25   becoming severely ill as a result is significantly mitigated. Defendant’s need for medical
26   care and surgical intervention is due to bleeding caused by her uterine fibroids.
27         Defendant was diagnosed with abnormal uterine fibroids in May of 2020. In
28   September of 2020, her doctor recommended surgery and informed her that her fibroids

                                                   2
                                                                                    20-CR-1396-W
        Case 3:20-cr-01396-W Document 53 Filed 07/27/21 PageID.264 Page 3 of 3



 1   were non-malignant. When she began serving her sentence in February of 2021, she had
 2   not yet decided to have surgery. Bureau of Prisons (“BOP”) medical records indicate her
 3   condition is being managed. Defendant was seen by an off-site gynecologist on July 14,
 4   2021. The doctor’s notes state: “Will need hysterectomy ultimately but pt states she is
 5   likely going to be sent home to California soon & has her MD there for that.” Upon her
 6   return to FCI Phoenix she requested that BOP medical staff not schedule a follow up
 7   consultation with the off-site physician.
 8         Defendant’s refusal to accept the care BOP is providing does not constitute an
 9   “extraordinary and compelling” reason for compassionate release. BOP records do not
10   show that Defendant has a serious physical or medical condition that substantially
11   diminishes her ability to provide self-care within the correctional facility and from which
12   she is not expected to recover. Chronic conditions that can be managed in prison are not
13   a sufficient basis for compassionate release.
14         Based on the foregoing, Defendant’s motion for a sentence reduction is DENIED.
15         IT IS SO ORDERED.
16   Dated: July 27, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                   20-CR-1396-W
